Citation Nr: 0010469	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for refractive error, 
including myopia and hyperopia, of both eyes.

3.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Waco, Texas, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD, for refractive error, including 
myopia and hyperopia, of the eyes, and for arthritis.  In 
October 1999, the veteran had a Travel Board hearing at the 
Waco RO before the undersigned Board Member.


FINDINGS OF FACT

1.  The record contains competent evidence that the veteran 
has been diagnosed with PTSD based on his experiences in 
service in Vietnam.

2.  The veteran has presented testimony regarding his 
observation of an American serviceman apparently killed by 
friendly fire, and the veteran's belief that he was the one 
who had accidentally shot the man.

3.  The veteran asserts that his visual acuity worsened 
during service, and has continued to worsen.

4.  The veteran has not submitted competent medical evidence 
of current arthritis of the left knee or right ankle.

5.  The veteran has not submitted competent medical evidence 
of a nexus between injury or disease during service and any 
current arthritis of the knees, spine, hands, or ankles.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

2.  The claim for entitlement to service connection for 
refractive error, including myopia and hyperopia, of the eyes 
lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The claim for entitlement to service connection for 
arthritis of the knees, spine, hands, or ankles is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran is seeking service connection for PTSD.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).
st 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

PTSD is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  To establish a well-grounded claim 
for service connection for PTSD, a claimant must submit 
medical evidence of a current disability, lay evidence of an 
in service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  See Cohen v. Brown, 
10 Vet. App. 128 (1997); Caluza, supra. 

The veteran has reported stressors during service, in 
particular, the experience of seeing an American serviceman 
dead, apparently from friendly fire, and believing that he 
was the one who had accidentally shot the man.  Medical 
records in the claims file indicate that the veteran has been 
diagnosed with PTSD, thought to be due to his military 
experience.  The Board presumes the supporting evidence to be 
credible for purposes of determining whether the claim is 
well grounded.  The Board finds, therefore, that the veteran 
has submitted a well-grounded claim of entitlement to service 
connection for PTSD.  The veteran's claim for entitlement to 
service connection for PTSD will be addressed in a remand 
that follows the decisions on the other issues on appeal.

Eyes

The veteran is seeking service connection for refractive 
error, including myopia and hyperopia, of his eyes.  In his 
October 1999 Travel Board hearing, the veteran reported that 
his vision was getting worse, such that he had difficulty 
reading.  He reported that he had begun to have difficulty 
seeing clearly while he was in service.  As noted above, 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  For purposes of disability compensation, refractive 
error of the eye is not a disease or injury within the 
meaning of the applicable law.  38 C.F.R. § 3.303(c) (1999).  
As the law is dispositive with regard to refractive error of 
the eye, the veteran's claim for service connection for 
diminished visual acuity is denied based on the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1999).

Arthritis

The veteran is seeking service connection for arthritis.  
Arthritis is one of the chronic diseases for which service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In his October 1999 Travel Board hearing, the 
veteran indicated that he was seeking service connection for 
arthritis involving his knees, back, hands, and ankles.  In 
an earlier rating decision, in December 1971, the RO denied 
service connection for a psychophysiological musculoskeletal 
disorder.  In an April 1975 rating decision, the RO continued 
to list a psychophysiological musculoskeletal disorder as not 
service connected.  The veteran did not appeal those 
decisions, and he has not requested to reopen a claim for 
service connection for a psychophysiological musculoskeletal 
disorder.

In his October 1999 Travel Board hearing, the veteran noted 
that service medical records in his claims file contained a 
Social Security number that was different from his Social 
Security number.  A review of the veteran's service medical 
records reveals that a few of the records contain errors in 
some of the digits in the veteran's Social Security number, 
and that two records contain a mistake in the veteran's first 
name.  Nonetheless, the Board finds that there is consistency 
between various details in the records that shows that all of 
the records in the file relate to the veteran, and not a 
different person.

The veteran's service medical records include a medical 
history completed in January 1969 for entry into service.  At 
that time, the veteran reported a history of cramps in his 
legs and swollen or painful joints.  No musculoskeletal 
disorders were noted on medical examination of the veteran in 
January 1969.  The veteran was hospitalized in service in 
July and August 1970 for treatment of gonorrhea.  While in 
the hospital, he complained of severe aching pains in both of 
his legs.  He reported a history of severe leg pains since 
age six.  He indicated that he had sometimes had to stay in 
bed for days or weeks because of his leg pains.  Subsequent 
medical treatment notes indicated that the veteran had 
reported that he had sustained an injury to his right leg at 
age six, when he was hit by a car, and that he had fractured 
his heel when he was a child.  X-rays taken in August 1970 of 
the veterans legs and lumbosacral spine were normal.  A 
treating physician provided a diagnosis of chronic recurrent 
myositis of the legs.  Several treating physicians found that 
the veteran's legs had no physical disorder.  Treatment notes 
dated from September 1970 through January 1971 reflected that 
the veteran continued to report pain in his knees and legs, 
as well as pain in his back and chest.  X-rays taken in 
January 1971 of the veteran's chest, lumbosacral spine, 
thoracic spine, and both knees were all normal.  In a medical 
history completed in January 1971, the veteran checked 
"yes" for painful joints, leg cramps, and back trouble.  He 
reported that bilateral knee pain had been present both 
before and during service, and that he had fractured his heel 
in childhood.  The January 1971 separation examination report 
noted subjective tenderness in the lower extremities, spine, 
and chest, with each of those areas normal to examination, 
with good strength and range of motion.

After service, the veteran was an inpatient in VA medical 
facilities from September through November 1971.  At that 
time, the veteran reported that he had severe pain in both 
knees that made him unable to walk.  He reported that he also 
had pain "all over," including in his knees, hips, back, 
abdomen, neck, and right arm.  X-rays of his chest and knees 
were normal.  Physicians reported that physical examination 
of the veteran was negative for any physical disorder.  
Physicians provided diagnoses of paranoid reaction, and of 
psychophysiological musculoskeletal disorder.

VA medical records from November and December 1974 reflect 
that the veteran reported that he had pain in his legs and 
feet.  He stated that the pain had been present since 
service.  Physicians reported that the veteran's lower 
extremities were normal on examination, and that his gait was 
normal.  X-rays of his feet and ankles were normal.  A 
diagnosis of hysteria with conversion reaction was provided.  
On VA examination in April 1975, the veteran reported having 
had pain in his legs since service.  He reported that his 
legs gave out, swelled, and snapped, interfering with his 
ability to retain jobs.  The examiner listed a diagnosis of 
psychophysiological musculoskeletal disorder.


In February 1996, during a VA hospitalization for psychiatric 
treatment, the veteran reported that he had arthritis in his 
hands and legs.  VA outpatient treatment notes from May 1996 
indicated that the veteran reported that he had twisted his 
low back while taking down a scaffold.  The veteran reported 
low back pain.  Examination revealed muscle spasm.  X-rays of 
the lumbar spine revealed narrowing of lumbar disc space, and 
mild degenerative joint disease.  The examiner's impression 
was lumbar strain.  Also in May 1996, a VA physician examined 
the veteran for edema of both feet.  The examiner noted that 
the edema was thought to be due to venous insufficiency, 
although tests showed no thromboses.  A podiatrist found that 
the veteran had calluses due to his foot type.  In June 1996, 
a VA medical report indicated that x-rays had shown 
degenerative joint disease in the veteran's cervical spine.  
In August 1996, a VA medical report indicated that an 
electromyogram had shown results consistent with bilateral 
carpal tunnel syndrome.  In addition, the veteran reported 
pain in his calves, and an examiner noted muscle spasm in 
that area.

VA outpatient treatment notes from March 1997 reflected the 
veteran's report of a flare-up of chronic back pain.  
Examination revealed spasms in the mid to upper cervical 
area.  The examiner's impression was thoracic area strain.  
In November 1997, VA treatment notes reported that the 
veteran had chronic pain in his right shoulder, right knee, 
and lumbosacral spine, due to traumatic arthritis.  The 
treatment report noted that the veteran had chronic pain in 
his left ankle residual to an ununited fractured tip of the 
left medial malleolus, which had been shown in a November 
1997 x-ray.  The veteran also reported that he had pain in 
his left hand.  An April 1998 VA medical record reflected the 
veteran's report that he had arthritis, with a history of 
injuries and chronic bone problems.  The veteran reported 
that he had sustained an on-the-job injury in 1992.

In his October 1999 Travel Board hearing, the veteran 
reported that he had pain in his ankles and knees that had 
begun during service.  He reported that his legs were injured 
during service when a truck tire that some other servicemen 
were removing from a truck rolled and landed on his legs.  He 
reported that he had seen a private physician in 1971, after 
he was out of service, and that the private physician had 
told him that there were problems with the bones in his 
knees.  He reported that he had pain in both hands that had 
begun during service, and that he had undergone surgery on 
his right hand in 1996 or 1997.  He reported that he had been 
diagnosed with arthritis in his spine.

As noted above, in order for a claim for service connection 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

The claims file contains no medical diagnosis of arthritis or 
other current disability in the veteran's left knee or right 
ankle.  Thus, the first of the Court's requirements for a 
well grounded claim for service connection is not met with 
respect to those joints.  VA medical records indicate that x-
rays taken in 1996 revealed degenerative joint disease in the 
veteran's lumbosacral spine and cervical spine.  A 1997 VA 
medical record indicated that the veteran had traumatic 
arthritis of right shoulder, right knee, and lumbosacral 
spine, and that a 1997 x-ray had shown evidence of a past 
fracture in the veteran's left ankle.  The veteran was 
diagnosed in 1996 with carpal tunnel syndrome in both of his 
wrists.  Thus, there is evidence of medical diagnoses of 
current disabilities of the lumbosacral spine, cervical 
spine, right knee, left ankle, left wrist, and right wrist.

During service, the veteran reported pain in his legs.  In 
his October 1999 hearing, the veteran reported that his legs 
were injured during service when a truck tire rolled onto 
them.  The veteran's statements are lay evidence of injury or 
other disorder of the lower extremities during service.  The 
veteran's complaints during service of back pain are lay 
evidence of a back disorder during service.  His 1999 hearing 
testimony that he began to have pain in his hands during 
service is lay evidence of a disorder affecting his hands 
during service.

The claims file, however, does not contain medical evidence 
of a nexus between any in-service injury or disease and any 
current arthritis in the veteran's knees, back, hands, or 
ankles.  In the absence of competent medical evidence or 
opinion that such a nexus is possible or plausible, the claim 
does not meet the requirements for a well grounded claim for 
service connection.  Therefore, the claim for service 
connection for arthritis of the knees, back, hands, and 
ankles must be denied.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, that appeal is granted.

Entitlement to service connection for refractive error of the 
eyes is denied.

A well grounded claim for service connection for arthritis of 
the knees, back, hands, and ankles not having been submitted, 
the claim is denied.


REMAND

Because the veteran's claim of entitlement to service 
connection for PTSD is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  After a review of the record, it is the 
opinion of the Board that additional development of the 
evidence should be accomplished prior to further 
consideration of the veteran's claim for entitlement to 
service connection for PTSD.

The veteran has described his traumatic experiences in 
service on several occasions.  The report of VAMC inpatient 
treatment of the veteran from June 1996 to September 1996 
reflected the veteran's reports that he had served as a 
military policeman in Vietnam.  He reported that his camp was 
assaulted by the enemy on several occasions, and was 
frequently attacked by snipers.  He reported that he saw his 
best friend being killed, and that he saw many dead soldiers.

In a September 1996 "stressor statement," the veteran wrote 
that he had served as a security guard in Saigon from July 
1970 to September 1970.  He indicated that he and his group 
of security guards had several encounters with the enemy.  He 
wrote that they had been overrun on approximately August 15, 
1970.  He stated that at first he fired his M60, but that he 
froze when the enemy came very near, and he was pushed away 
from the gun.  The veteran wrote that he could not remember 
what happened after that, until the firefight was over.  He 
wrote that one man he knew had been killed, a man named John, 
whose last name the veteran did not know.

In November 1997, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) responded to a request 
from the RO for research regarding events described by the 
veteran.  USASCRUR reported that they were unable to document 
an attack in Saigon during August 1970, and that Air Force 
casualty files did not list any members as being killed in 
action on August 15, 1970.

In a December 1997 hearing at the RO, the veteran reported 
that he had served in Vietnam as a security policeman, 
guarding the perimeter at Tan Son Nhut, in Saigon.  He 
reported that a traumatic event happened on July 13, 1970.  
He reported that there were flares, and his guard unit 
received sniper fire, and they began to fire back.  He 
reported that he fired his M60.  He reported that he then saw 
an American serviceman on the other side of the perimeter.  
The serviceman had fallen, and was bloody, and the veteran 
believed that the man was dead.  The veteran reported that he 
froze, and could not fire any more.  He stated that others 
got him out of the way and continued to fire.  He stated that 
he froze because he thought that he had killed the American 
serviceman.  He reported that he did not know the name of the 
man who was shot.  He reported that he wanted to know what 
had happened to the man, but that his sergeant would not tell 
him, and he never found out.  The veteran reported that 
later, when he was in a hospital in Thailand, he saw the body 
of a man he had known in Vietnam.  He stated that the man's 
first name was John, but that he did not know his last name.

In his October 1999 Travel Board hearing, the veteran 
reported that he got confused about the dates of traumatic 
events during his service, but that he believed that the 
particular incident at Tan Son Nhut that he had reported had 
occurred on July 13, 1970.  He reported that on that night 
there were flares and sniper fire, and that he opened fire.  
He reported that he froze when he saw an American serviceman, 
bleeding and apparently dead, on the other side of the 
perimeter.  He reported that he thought that he had shot the 
man, and he did not want to continue shooting.  He reported 
that others pulled him off of the gun and continued firing.  
The veteran reported that while he was in Vietnam he 
encountered sniper fire other times, and fired his weapon 
other times, but that the incident he described was the first 
time he had seen someone shot and apparently killed.  He 
stated that he had heard someone say that the last name of 
the man who was shot was Roberts.

In response to a request from the RO, USASCRUR researched the 
shooting event described by the veteran.  After USASCRUR 
completed their research, however, the veteran provided 
additional information about the incident, including a 
different date.  Therefore, the RO should ask USASCRUR to 
attempt to verify the event described by the veteran based on 
the revised date he has supplied, July 13, 1970.  In 
addition, the veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims.  For that reason, to ensure due 
process, and to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:


	(CONTINUED ON NEXT PAGE)

1.  The RO should contact the veteran and 
request that he provide corroborating 
evidence of his asserted in service 
stressors.  He should be advised that 
this corroboration, if in the form of lay 
statements, must be from persons who 
witnessed the event, or to whom he 
related the event at the time it occurred 
and not years later.  To the extent that 
he needs assistance in locating these 
individuals, the RO should provide what 
assistance is possible.  The RO should 
also notify the veteran that he may 
submit any additional lay or medical 
evidence that he wishes to submit, 
particularly evidence he may have 
obtained which may not currently be in 
the claims file.

2.  Upon completion of the above, and 
whether or not the veteran responds to 
the RO's request for additional stressor 
information, the RO should make a new 
request to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
that they provide any verification they 
can of the veteran's alleged stressors, 
with particular attention to the revised 
date, July 13, 1970, that the veteran has 
provided as the date when he witnessed 
the shooting and possible death of an 
American serviceman, possibly having the 
name of John Roberts, outside the 
perimeter of the Tan Son Nhut air base in 
the Saigon area.  The RO should again 
provide USASCRUR with the veteran's 
identification number, social security 
number, and unit numbers.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 


- 14 -


